Name: Commission Regulation (EC) No 609/94 of 18 March 1994 supplementing Regulation (EEC) No 2385/91 as regards the geographical areas of the new German LÃ ¤nder where producers practising transhumance are regarded as producers in less-favoured areas
 Type: Regulation
 Subject Matter: agricultural policy;  political framework;  agricultural structures and production;  animal product;  Europe
 Date Published: nan

 Avis juridique important|31994R0609Commission Regulation (EC) No 609/94 of 18 March 1994 supplementing Regulation (EEC) No 2385/91 as regards the geographical areas of the new German LÃ ¤nder where producers practising transhumance are regarded as producers in less-favoured areas Official Journal L 077 , 19/03/1994 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 56 P. 0123 Swedish special edition: Chapter 3 Volume 56 P. 0123 COMMISSION REGULATION (EC) No 609/94 of 18 March 1994 supplementing Regulation (EEC) No 2385/91 as regards the geographical areas of the new German LÃ ¤nder where producers practising transhumance are regarded as producers in less-favoured areasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 233/94 (2), and in particular Article 5 (9) thereof,Having regard to Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers (3), as last amended by Regulation (EC) No 233/94, and in particular Articles 1 and 2 (4) thereof,Whereas Regulation (EEC) No 3493/90 lays down the conditions under which farmers practising transhumance are to be regarded as producers in less-favoured areas; whereas, to that end, the said Regulation lays down in particular that only those farmers are to be taken into account whose holdings are located in geographical areas to be determined in accordance with certain criteria and in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89; whereas Commission Regulation (EEC) No 2385/91 of 6 August 1991 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups (4), as amended by Regulation (EEC) No 2564/92 (5), establishes the list of those geographical areas with the exception of those of the new German LÃ ¤nder and of the Saarland pending a more in-depth examination of the situation in those regions; whereas that examination having now been carried out, the list of the geographical areas established by Regulation (EEC) No 2385/91 should be supplemented with effect from the beginning of the 1994 marketing year;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1 Point IV. FEDERAL REPUBLIC OF GERMANY of the Annex to Regulation (EEC) No 2385/91 is hereby supplemented in fine as follows:'Mecklenburg-Western Pomerania (in the following urban and rural districts)GÃ ¼strowTeterowHagenowSchwerinLÃ ¼bzRostockBad DoberanRibnitz-DamgartenGreifswaldDemminMalchinNeubrandenburgParchimSaxony-Anhalt (in the following urban and rural districts)WernigerodeQuedlinburgSangerhausenOsterburgStendalWolmirstedtSchÃ ¶nebeckRoÃ lauGrÃ ¤fenhainichenWittenbergJessenKlÃ ¶tzeZeitzNaumburgNebraBrandenburg (in the following urban and rural districts)PrignitzUckermarkMÃ ¤rkisch-OderlandElbe-ElsterDahme-SpreewaldTeltow-FlÃ ¤mingOder-SpreeOberhavelOstprignitzSpree-NeiÃ ePotsdam-MittelmarkOberspreewald-LausitzThuringia (in the following urban and rural districts)NordhausenErfurtEisenachMÃ ¼hlhausenGothaJenaSchmÃ ¶llnSondershausenBad LangensalzaWeimarBad SalzungenArnstadtArternSaxony (in the following urban and rural districts)TorgauEllenburgDelitzschWurzenRiesaGroÃ enhainMeiÃ enDresden-LandPirnaSebnitzBautzenZittauGÃ ¶rlitzNieskyKamenzFreibergGlauchauZwickau-LandBrand-Erbisdorf`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the beginning of the 1994 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 30, 3. 2. 1994, p. 9.(3) OJ No L 337, 4. 12. 1990, p. 7.(4) OJ No L 219, 7. 8. 1991, p. 15.(5) OJ No L 257, 3. 9. 1992, p. 12.